DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The following lines from the last bullet of claim 1 is unclear: “… establishes a fluid connection with a high-pressure fluid pump and a conduit leading to a chromatography column, wherein the control unit is adapted to activate the high-pressure fluid pump and force the gradient and analytes in said loop through the chromatography column …” These lines can be interpreted in two ways: (1) as only explaining how the holding loop is to be engaged through the one or more valves, or (2) as structural parts of the claimed apparatus. This leads to ambiguity. In addition, the bulleted structure appears emphasized, meaning, lack of bullet may not be a recited structure. Thus the high pressure pump, conduit and the chromatography column are not positively recited.
	
	Claim 1 recites “one or more fluid pumps connected in parallel and controlled by the control unit” twice. This is redundant and indefinite, unless the two recitals are different and separate, in which case, applicant must indicate such differences.
	Same issue with claim 5 in : “a conduit in fluid communication with the recipient socket, said conduit establishing a fluid link to a holding loop,” “establishes a fluid
connection from the cartridge to the holding loop”, “disconnects the fluid connection of the loop from the low pressure position and establishes”, and “establishes a fluid connection with a high pressure fluid pump and a second conduit leading to a chromatography column.” Are the holding loop, pump, conduit and the chromatography column part of the structure or simply recited to establish positions/functions of other structures? 
	Also in claim 5, “one or more, fluid pumps connected in parallel and controlled by the control unit to optionally establish” (appearing twice) is indefinite because of redundancy. Additionally, are the “pumps connected in parallel” optional because the recited functions are optional, or a required structure? 
	In both claims 1 and 5, last bullet, “whereas said high pressure position establishes a fluid connection with a high pressure fluid pump and a conduit leading to a chromatography column,” is missing a linking structure as to where the upstream side of the high pressure pump is connected, which creates a gap in the structure, which is indefinite.
	Claims 4 and 9: improper Markush grouping; “derivatives thereof” is unclear. The sorbent listing is indefinite because it is disparate list, and the abbreviations used are not explained in the disclosure. C18 in claims 3 and 8 also lacks explanation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the pending claims  of copending Application No. 16/337780 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims recite all the elements recited in the instant claims, albeit some differences in the order of claiming.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Falkenby et al, Journal of Proteome research, 10/3/2014, in view of Dolan, “How does it work”, LCGC North America-07-01-2016, Volume 34, Issue 7 Pages: 472–478.
Claim analysis:
Claims 1 and 5 are independent. All claims are directed to an apparatus – a chromatography system. Therefore, at the outset, the examiner observes that the flow rates and the pressures, etc., factors pertaining to the operation of the system, are not patentable limitations in the apparatus claims, as long as the reference system is capable of handling these factors. 
Structurally, claim 1 recites a control unit, an inlet, a first column (or trap), one or more fluid pumps, one or more holding loops, and one or more valves in bulleted intends. In addition, the claim also recites a high pressure pump, a conduit and a chromatography column.  The inter-relations between these structures are recited in functional language, along with pressures and flow rates.
Claim 5 recites the same elements similarly, and in addition, a conduit with a recipient socket to connect a disposable cartridge (which is same as the first column of claim 1 in the disclosure).
Applicant discloses that Falkenby teaches the advantages of using pipette tips with immobilized sorbent for use as disposable chromatography trapping columns spec. @ P3). 
The Falkenby SPELC (same as that of applicant’s) system, figure 1, is copied herein. It teaches the structure of claims 1 and 5 substantially as claimed. It has a pipette socket to hold the pipette to receive the solvent S from pump S, which is clear from the picture. Sample from the pipette is transferred to the autosampler (valve) and to the chromatography column (spray column) for separation using high pressure pumps A and B, followed by MS analysis. Associated conduits are visible in the figure. A control unit is implied as evidenced by autosampler, timing of valves. Nonetheless, automating a manual operation is unpatentable: MPEP 2144.04.

    PNG
    media_image1.png
    437
    734
    media_image1.png
    Greyscale

Falkenby system: The 2 x 96 StageTips is a C18 column. The spray column for analysis is also a C18 column. 
	The pressures and the flow rates match or fall within the ranges claimed, as is clearly seen in the reference. Moreover, such details are not patentable in the apparatus claims.
	Falkenby is silent on the details of the autosampler, and does not mention holding loops. However, autosamplers with holding loops for the express purpose as applicant discloses is well-known in the art. See the teaching reference to John Dolan. 

    PNG
    media_image2.png
    616
    1004
    media_image2.png
    Greyscale

Dolan (fig of sample valves copied herein) teaches that a typical autosampler has such holding loops of stainless steel tubes for holding specific volumes (like 20 μL of samples in filled loop, or with excess volume, commonly, 100 μL) for partial fill mode. Therefore, it would have been obvious to one of ordinary skill in the art to use the teaching of Dolan in the teaching of Falkenby to have a “reliable autosampler” as taught by Dolan. Especially, Dolan explains how the loop type sample injection valves solved the reliability problem.
	Diameter of the chromatography column is 50 microns. The relative sizes of the pipette tip column and the chromatography column would depend on the loading, flow rate, etc., and would be within the skill level of one of ordinary skill in the art to design. The operational details in claims 10-13 are not patentable in an apparatus claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777